Citation Nr: 0210976	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  98-15 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Regional 
Office (RO) that granted the veteran's claim for service 
connection for PTSD and assigned a 10 percent evaluation for 
it, effective March 1998.  The veteran disagreed with the 
assigned evaluation.  Following the receipt of additional 
evidence, the RO, by rating action dated in October 1998, 
increased the evaluation assigned for PTSD to 30 percent, 
effective March 1998.  In AB v Brown, 6 Vet. App. 35 (1993), 
the United States Court of Veterans Appeals (Court) held 
that, where there is no clearly expressed intent to limit the 
appeal to entitlement to a specific disability rating for the 
service connected condition, the RO and the Board are 
required to consider entitlement to all available ratings for 
that condition.  Since the veteran  continues to assert that 
an even higher rating is warranted, his claim for an 
increased rating remains alive, and the Board will consider 
it.


REMAND

On his substantive appeal received in August 1998, the 
veteran indicated that he wanted to testify at a hearing 
before a Member of the Board at the RO.  The Board 
acknowledges that he testified before a Hearing Officer at 
the RO in October 1998.  In its May 2001 remand, the Board, 
in pertinent part, directed the RO to schedule the veteran 
for a travel board hearing.  However, there is no indication 
in the record that the veteran withdrew his request for such 
a hearing or that the RO scheduled it was it was directed to 
do.  The Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the Court.  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  There 
is no indication in the record that the RO scheduled the 
veteran for a hearing or otherwise complied with the 
provisions of 38 C.F.R. § 20.704 (2001).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West Supp. 2001) 
are fully complied with and satisfied.  

2.  If any development action is 
undertaken by the RO, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

3.  The RO should schedule a hearing for 
the veteran before a Member of the Board 
sitting at the RO.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NADINE W. BENJAMIN 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



